GONZALEZ, District Judge:
This is the third time this action has been before us.1 Appellant Emma Gilmere, as administratix of her brother’s estate, brought this suit against appellees R.C. Sampson, Carroll Charles Craig, their supervisors, and the City of Atlanta, Georgia, under 42 U.S.C. § 1983 for violations of her brother’s fourth, eighth and fourteenth amendment rights and under state tort law. Sampson and Craig are police officers in the City of Atlanta who beat, shot, and killed Gilmere’s brother, Thomas Patillo.
After a non-jury trial, the district court found Craig, Sampson and the City of Atlanta liable for violating Patillo’s substantive due process rights and found for the defendants on plaintiff’s state law claims for false arrest, false imprisonment and assault and battery.2 The court awarded $1,000.00 in general damages and $4,000.00 in punitive damages against Craig and Sampson for the beating and $20,000.00 in general damages against Sampson and the City of Atlanta for the shooting and death of the decedent. The court found that punitive damages for the shooting were not warranted. Gilmere was also awarded costs and attorney’s fees.
Sampson and the City of Atlanta filed an appeal. After a rehearing en banc, this court reversed the finding of liability as to the City of Atlanta and affirmed the liability of Craig and Sampson. In addition, we found that the beating and shooting of the decedent violated his fourth amendment interest in bodily security and remanded plaintiff’s state law claims for reconsideration in light of that finding. We also vacated the award of costs and attorney’s fees and directed reconsideration of that award.
On remand, the district court declined to award additional damages for the fourth amendment violations. The district court reasoned that the $25,000.00 previously awarded provided adequate compensation for the actual injuries suffered by the decedent and an award of additional damages would result in a double recovery. The court also denied additional recovery for appellant’s state tort claims on the same ground. Appellant was awarded $17,-790.00 plus interest for costs and attorney’s fees.
Emma Gilmere appeals, contending that the district court erred in not awarding state statutory damages for wrongful death or similar compensatory damages for the deprivation of life. Gilmere also argues that the trial court erred in not awarding additional damages on remand for the violations of the fourth amendment and state tort law. The other issues on this appeal concern the award of attorney’s fees and the liability of the City of Atlanta for the judgment. We shall consider each issue separately below.
DAMAGES
Appellant argues that she is entitled to recover damages for the full value of decedent’s life pursuant to Georgia law. The measure of damages for wrongful death actions under Georgia law is determined by statute. See Ga.Code Ann. § 51-4-1. The Georgia wrongful death statute permits recovery by the personal representative on behalf of the next of kin for the full value of the life of the decedent. Ga.Code Ann. § 51-4-5. Presumably, appellant believes that the amount of damages awarded under the Georgia wrongful death statute would far exceed the $20,000.00 awarded by the district court for the shooting and death of the decedent.
Appellant makes several arguments to support her claim for state statutory dam*737ages. First, she contends that the complaint properly raised a claim under the Georgia wrongful death statute, or, alternatively, that the state wrongful death claim was tried by the implied consent of the parties. Appellant also argues that under 42 U.S.C. § 1988, the district court was required to look to state law to determine the measure of damages for the section 1983 claim.
I.
After a careful review of the record, we conclude that appellant is not entitled to recover state statutory damages for the death of her brother. First, the complaint does not allege a pendent state cause of action for wrongful death. Count I of the complaint alleges that the death of Thomas Patillo was caused by the appellees and that their conduct deprived Patillo “of his rights, privileges and immunities guaranteed him under the Fourth, Eighth and Fourteenth Amendments to the Constitution of the United States, Title 42 U.S.C. 1983 and 1988, to remain free from unlawful death, intrusions upon his property and person, physical abuse, cruel and unusual punishment and deprivation of his life and liberty without due process of law.” (Complaint, ¶ 23). The complaint goes on to demand recovery of the full value of decedent’s life, and funeral and medical expenses and damages.
While it is true that the damages requested are identical to the damages recoverable under the Georgia wrongful death statute, there is no indication in the complaint that appellant intended to raise a pendent claim for wrongful death. The absence of such a claim is made even more conspicuous by the second and third causes of action of the complaint. Those counts specifically allege “further cause of action under the constitution and laws of the State of Georgia” for false imprisonment and assault and battery. In contrast, the first count of the complaint alleges and seeks recovery only for the deprivation of the decedent’s constitutional rights.
Appellant’s own pleadings support the conclusion that the state wrongful death claim was never raised. In her Motion to Amend Complaint, Gilmere made the following statement: “This action is brought pursuant to 42 U.S.C. 1983 and 1988 alleging violations of civil rights and pertinent state causes of action for assault and battery and false imprisonment.” Appellant moved to amend the complaint to add a cause of action for false arrest. Nowhere does appellant allege a pendent state claim for wrongful death. The district court did not err in finding that the issue of wrongful death was not properly raised prior to trial.
Appellant claims that even if the complaint did not properly raise a wrongful death claim, that issue was tried by the implied consent of the parties. As support, appellant points to her Proposed Findings of Fact and Conclusions of Law filed before trial which include wrongful death as one of the claims before the court. Appellant also points to the arguments of her counsel at trial that she was pursuing a claim for wrongful death.
“A party cannot be said to have implicitly consented to the trial of an issue not presented by the pleadings unless that party should have recognized that the issue had entered the case at trial.” Wesco Manufacturing, Inc. v. Tropical Attractions of Palm Beach, Inc., 833 F.2d 1484, 1486 (11th Cir.1987) (citations omitted). “Often such consent can be inferred from the failure to object to the introduction of evidence relevant to an unpleaded issue.” Id.
On the record before us, we cannot say that appellees implicitly consented to try the issue of wrongful death. In objecting to the introduction of evidence of funeral expenses, counsel for appellees specifically stated that “there is no allegation in the complaint requesting a prayer for damages for wrongful death. My understanding is this is purely an action for violation of civil rights pursuant to 42 U.S.C. 1983 and 1988, and then the court granted an amendment to allow a false imprisonment pursuant to the state civil section. There is no wrongful death action pending in this court.” Counsel for appellant then *738argued in response that he had raised a wrongful death claim. The district court admitted the evidence, stating that she would consider at a later date what damages could be recovered. The district court ultimately held that appellant could not recover under a claim for wrongful death. We affirm, noting that the issue was neither expressly nor implicitly tried.
II.
Gilmere argues that the district court erred in not applying the Georgia wrongful death statute to determine the proper amount of damages to be awarded for her § 1983 claim for deprivation of life without due process of law.3 For the reasons which follow, we conclude that the district court did not err in refusing to award the full amount of damages recoverable under state law.
The district court recognized that state tort law provides the appropriate starting point for the inquiry into the proper measure of damages under § 1983. See Carey v. Piphus, 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978). The court then found that an award under state law for the full value of Patillo’s life would overcompensate his next of kin because none were dependent upon Patillo for financial support. The court determined from the evidence that $20,000.00 would adequately compensate Patillo’s estate for the injuries he suffered in connection with the violation of due process caused by the shooting. The injuries included physical harm including death, emotional suffering and humiliation.
Gilmere contends, and the dissent agrees, that the district court should have awarded the Georgia statutory damages for wrongful death, i.e., the full value of Patillo’s life as defined by Georgia law, because there is no suitable federal rule to define the measure of damages under § 1983. However, contrary to the dissent’s argument, neither 42 U.S.C. § 1988 nor our predecessor court’s decision in Brazier v. Cherry, 293 F.2d 401 (5th Cir.1961), require federal courts to apply a state law measure of damages as a remedy for a deprivation of constitutional rights.
“Title 42 U.S.C. § 1988 authorizes courts to look to the common law of the States where this is ‘necessary to furnish suitable remedies’ under § 1983.” Carey, 435 U.S. at 258, n. 13, 98 S.Ct. at 1049, n. 13, 55 L.Ed.2d at 260, n. 13. Federal courts are to turn to state law in order to fill gaps which may exist in federal law. See Brazier, 293 F.2d at 409. The resort to state law “will permit the full effectual enforcement of the policy sought to be achieved by the [civil rights] statutes.” Id. at 408. Where federal law is sufficient to carry the policies of the civil rights statutes into effect, resort to state law is not necessary. Id.
In Brazier, the Fifth Circuit considered the district court’s dismissal of a § 1983 action brought by survivors of an individual who had been killed by Terrell County, Georgia police officers. The appellate court turned to state law to hold that a claim under § 1983 for injuries would survive the death of the victim. Georgia law provided for survival of the decedent’s cause of action as well as a cause of action for injury inflicted upon the survivors. Federal law did not provide for such survival. The Brazier court held that the policies behind the civil rights statutes would be fully implemented by resorting to state law to allow both classes of victims (the decedent and his survivors) to recover for injuries in an action under § 1983. Id. at 409.
The present action differs from Brazier in one important respect: the plaintiff in the present case did not seek damages for injuries to the decedent’s survivors. As discussed at length in Part I, supra, appellant’s complaint sought relief for the injuries suffered only by her brother, not by his survivors. The issues before this court is this: what measure of damages must the district court utilize in fashioning a remedy *739for the constitutional deprivations suffered by the decedent?4
“Compensatory damages for deprivation of a federal right are governed by federal standards, as provided by Congress in 42 U.S.C. § 1988. . . .” Sullivan v. Little Hunting Park, Inc., 396 U.S. 229, 239, 90 S.Ct. 400, 406, 24 L.Ed.2d 386 (1969). The Supreme Court has construed § 1988 to mean that “both federal and state rules on damages may be utilized, whichever better serves the policies expressed in the federal statutes.” Id. at 240, 90 S.Ct. at 403, 24 L.Ed.2d 386. The district court’s task is to “adapt[ ] common-law rules of damages to provide fair compensation for injuries caused by the deprivation of a constitutional right.” Carey, 435 U.S. at 258, 98 S.Ct. at 1049, 55 L.Ed.2d 252.
The focus of any award of damages under § 1983 is to compensate for the actual injuries caused by the particular constitutional deprivation. Memphis Community School District v. Stachura, 477 U.S. 299, 106 S.Ct. 2537, 2544, 91 L.Ed.2d 249 (1986). The amount of damages to be awarded should be grounded in a determination of the plaintiffs actual losses. Id. The Supreme Court has stated that § 1983 remedies are “supplementary to any remedy any State might have,” and “have no precise counterpart in State law.” Wilson v. Garcia, 471 U.S. 261, 272, 105 S.Ct. 1938, 1945, 85 L.Ed.2d 254 (1985) (citations omitted). The Court added that “it is ‘the purest coincidence’ ... when state statutes or the common law provide for equivalent remedies_” Id. (citations omitted). Thus, there is no requirement that a state remedy be employed to compensate for a violation of a federal interest. In fact, the Court has noted that under § 1988, “resort to State law ... should not be undertaken before principles of federal law are exhausted.” Id. at 268, 105 S.Ct. at 1943, 85 L.Ed.2d 254.5
Federal law provides for compensation for injuries caused by a constitutional deprivation, Stachura, 477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249, and allows the imposition of punitive damages even in cases where such recovery may not be made under state law. Smith v. Wade, 461 U.S. 30, 103 S.Ct. 1625, 75 L.Ed.2d 632 (1983). The courts are charged with the duty of evaluating the principles of damages which have evolved within the common-law and fashioning a remedy appropriate to the injury.
The dissent argues that by not applying the state measure of damages for wrongful death, we are casting the district courts to sea without an anchor and are inviting arbitrary, subjective valuations of human life. We disagree. Although the principles of compensation may be difficult to apply to particular cases, as the Supreme Court has recognized, courts “are capable of making the types of judgment concerning causation and magnitude of injury necessary to accord meaningful compensation for invasion of [constitutional] rights.” Carey, 435 U.S. at 259, 98 S.Ct. at 1050, 55 L.Ed.2d 252 quoting Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 409, 91 S.Ct. 1999, 2011, 26 L.Ed.2d 619 (1971) (Harlan, J., concurring in judgment).
Furthermore, applying a federal standard of damages for injuries suffered by a decedent will promote consistency in the type and amount of damages awarded. Were we to follow the dissent’s rule and award the damages provided in the state wrongful death statute, there would be three separate measures of damages for the unconstitutional deprivation of life in this circuit: the damages permitted by the wrongful death statutes of Alabama, Florida and Georgia.6 Under that scenario, it is not inconceivable that a plaintiff in one state would be awarded substantially more *740damages under her state’s wrongful death statute than another plaintiff who happens to live in a state with a different measure of damages for wrongful death. Such a result would not only lead to inconsistent awards, it could be prohibited by § 1988.7
For the above-stated reasons, we hold that the district court did not err in refusing to award the state wrongful death measure of damages to compensate for the violation of the decedent’s constitutional rights. We now turn to the amount of the award.
The district court determined on the evidence in the record that an award of $20,-000.00 would provide adequate compensation for the injuries suffered by the decedent as a result of the shooting. The court also determined that the record did not support an award of punitive damages against appellee Sampson.
The district court has a great deal of discretion in deciding the level of damages to be awarded. Stallworth v. Schuler, 777 F.2d 1431 (11th Cir.1985). “In reviewing the amount of damage awards, this court is generally limited to the question of whether the trier of fact abused its discretion.” Self v. Great Lakes Dredge & Dock Co., 832 F.2d 1540, 1552 (11th Cir.1987). “Although the award was small, it was not ‘unconscionably inadequate,’ therefore, we may not disturb the award on appeal.” Id., quoting Kramer v. Keys, 643 F.2d 382, 386 (5th Cir. Unit A Apr. 1981) (citation omitted from original).
The dissent argues that the amount awarded by the district court was inadequate in two respects. One, it shocks the conscience of the court. Two, the award does not adequately consider the policy of deterrence inherent in the civil rights statutes.
In response we cite the identical language relied upon by the dissent. As the Supreme Court has recognized, “§ 1983 presupposes that damages for actual harm ordinarily suffice to deter constitutional violations.” Stachura, 477 U.S. at 309, 106 S.Ct. at 2544, 91 L.Ed.2d 249. Because we find that the district court did not abuse its discretion in determining the amount of damages, we find that the principles of deterrence are adequately served by the amount awarded. Accordingly, we affirm the district court’s award of damages.
III.
We likewise find no error in the district court’s refusal to award additional damages for the deprivation of Patillo’s fourth amendment right to bodily security. The district court found that the injuries suffered by Patillo as a result of the fourth amendment violation were identical to the injuries which gave rise to Patillo’s substantive due process claim. The court reasoned that it could not award additional damages simply because the same injuries reflected separate constitutional violations. As the Supreme Court held in Stachura, compensatory damages in § 1983 cases are to be based upon the actual injuries caused by the deprivation of a constitutional right and not upon the abstract “value” or “importance” of the right in question. Stachura, 477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249. Given that the district court found that the separate violations of the fourth and fourteenth amendments resulted in identical injuries, it properly denied additional compensation for the fourth amendment violations.
Similarly, we cannot find that the district court erred in refusing to award additional damages for the false arrest, false imprisonment, and assault and battery on Patillo. The court found that the beating and shooting of Patillo gave rise to liability for those torts as well as liability under § 1983. However, the injuries caused by the state torts were identical to the injuries suffered as a result of appellees’ unconstitutional *741conduct: physical harm, emotional suffering and humiliation. The district court’s refusal to award additional damages for identical injuries was not in error. For the foregoing reasons, the district court’s award of damages is affirmed.
ATTORNEY’S FEES
Appellant Emma Gilmere also appeals the award of costs and attorney’s fees made by the district court. She contends that the district court abused its discretion in failing to make an adequate award of attorney’s fees.
The proceedings over attorney’s fees in this case violates the idea that “[a] request for attorney’s fees should not result in a second major litigation.” Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S.Ct. 1933, 1941, 76 L.Ed.2d 40 (1983). The district court has twice considered the issue of attorney’s fees. As we discuss below, the issue must go before the district court once more.
In the first award, the court granted $28,464.00 for reasonable attorney’s fees.8 The costs awarded totaled $8,606.40. Upon the en banc rehearing, this court vacated the award of fees and costs and remanded for further consideration in light of the issues and proceedings before us.
On remand, the district court reduced the attorney’s fee award by 26 percent and refused to allow recovery of costs for appellant’s expert witness. The court reasoned that because the issue of municipal liability was reversed, appellant’s success was substantially limited and that she was not entitled to full recovery of attorney’s fees and costs. See Hensley, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (critical factor of fee award is degree of success obtained). The district court also declined to enhance the amount of fees awarded to account for the contingent nature of the fee, on the ground that this was not an “exceptional case” where the need for enhancement is “readily apparent.” See Pennsylvania v. Delaware Valley Citizens’ Council, 483 U.S. 711, 107 S.Ct. 3078, 97 L.Ed.2d 685 (1987).
The district court also awarded fees and costs for counsel’s work on the appeal and on remand. In a prior order, appellant received $2,500.00 in attorney’s fees against Sampson for the appeal. The court refused to reconsider that award, but did award $3,523.00 for costs of the trial transcript. The court also awarded appellant $2,500.00 for attorney’s fees incurred on remand. In total, after remand, appellant was awarded $17,790.00 in attorney’s fees and $7,119.41 in costs against Craig and Sampson and $5,000.00 in attorney’s fees and costs against Sampson.
On this appeal, appellant objects to the reduction of fees made by the district court. She also argues that the fee award was inadequate in light of the evidence.
The district court’s determination of a reasonable fee will not be upset absent an abuse of discretion. Popham v. City of Kennesaw, 820 F.2d 1570, 1581 (11th Cir.1987). The normal procedure for determining an award of attorney’s fees is to “calculate the lodestar amount — the number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.” Popham, 820 F.2d at 1578. “However, if the plaintiff obtained only ‘partial or limited success,’ the court may reduce the lodestar amount if it believes that amount is excessive in relation to the plaintiff’s relief.” Id. at 1578-79.
The district court reduced the original award of attorney’s fees by 25 percent and refused to award costs for the expert witness because Gilmere failed to prevail on her theory of municipal liability. The court found that a large portion of the trial and the expert’s testimony was directed at establishing the City’s liability. The facts and legal theories necessary to establish the City’s liability were distinctly different from the facts and theories necessary to establish the liability of Craig and Sampson. The district court did not abuse its *742discretion in reducing the award of attorney’s fees and costs.
We also find that the trial court did not abuse its discretion in not awarding a fee enhancement. Prior to the court’s second order on attorney’s fees, the Supreme Court decided Delaware Valley Citizens’ Council, 483 U.S. 711, 107 S.Ct. 3078, 97 L.Ed.2d 585. Enhancement may be appropriate in a rare case where there is a risk of non-recovery of a fee in the case. Id. However, “enhancement will be awarded only where it is shown that such enhancement is necessary to assure the availability of counsel.” Norman v. Housing Authority of the City of Montgomery, 836 F.2d 1292, 1302 (11th Cir.1988). Based on the evidence in the record, the district court correctly declined to award an enhancement.
Furthermore, the district court did not abuse its discretion in calculating the amount of hours reasonably expended in the trial of this case. The court carefully reviewed the hours which fee counsel claimed were expended and precisely explained which hours were disallowed and showed why an award of those hours was inappropriate. See Norman, 836 F.2d at 1304. The hours allowed for the trial were reasonable and within the court’s discretion.
Calculating the hours expended is only one-half the analysis in considering an award of attorney’s fees. The court must also determine the reasonable hourly rate in order to estimate the value of the lawyer’s services. Id. at 1299. “A reasonable hourly rate is the prevailing market rate in the relevant legal community for similar services by lawyers of reasonably comparable skills, experience, and reputation.” Id.
In calculating the hourly rate by which appellant’s attorney’s fees were determined, the district court considered the customary fee in similar cases, the amount involved and the results obtained, and the experience, reputation and ability of counsel. These standards were set forth in the leading cases at the time the award was made. See Copper Liquor, Inc. v. Adolph Coors Co., 624 F.2d 575, 583 (5th Cir.1980); Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974). Although the standard for setting a reasonable hourly rate has evolved somewhat since Johnson, the analysis made by the district court does not differ greatly from the analysis set forth in our opinion in Norman, 836 F.2d 1292.
Regardless of the standard by which the hourly fee was determined, we think that $40.00 an hour for Mr. Raffauf’s time is inadequate compensation. We do not lightly upset the district court’s findings. However, the hourly fee awarded in this case so greatly contradicts our own “knowledge and experience concerning reasonable and proper fees,” that we find the trial court abused its discretion in determining the hourly rate. See Norman, 836 F.2d at 1303 (trial or appellate court is an expert on issue of fees and may form its own independent judgment on reasonable and proper fees).
We cannot give meaningful review to the district court’s award for the appeal and remand. The orders granting these fees fail to set forth either the hourly rate or the number of hours the court considered reasonably expended at these stages of litigation. See Norman, 836 F.2d at 1304. We note that we do not take issue with the district court’s decision not to award the full amount requested. However, for the reasons just given, we are unable to review the award. In light of the foregoing discussion, we must vacate the award of attorney’s fees made by the district court.
LIABILITY OF THE CITY OF ATLANTA
Appellant persists in her opinion that the City of Atlanta is liable for all damages, costs and attorney’s fees awarded in this case. Pursuit of this argument on this appeal is frivolous in light of our earlier decision in which we found no liability on the part of the City. See Gilmere, 774 F.2d at 1502-04. The finding of no liability as to the City is the law of the case and appellant may not pursue a judgment against the City.
*743CONCLUSION
In conclusion, we affirm the damages awarded against R.C. Sampson and Carroll Charles Craig. The award of attorney’s fees is vacated and remanded for reconsideration of a reasonable hourly rate and for further findings as to the proper award for fees and costs for the appeal and remand.
AFFIRMED in part, VACATED in part and REMANDED.

. The facts of this case are set out in the prior opinions of this court. See Gilmere v. City of Atlanta, 737 F.2d 894 (11th Cir.1984) on reh'g 774 F.2d 1495 (11th Cir.1985).


. The district court found that Sampson and Craig did commit an assault and battery, but refused to award additional compensation on the ground that it would lead to double recovery for the same injuries on separate theories of recovery.


. Georgia law permits recovery of the "full value of the life of the decedent" in actions for wrongful death. Ga.Code §§ 51-4-5(a) and 51-4-1.


.We reiterate that this is not a case in which damages to the survivors are at issue. Had the survivors sought recovery for their injuries as well as for the decedent’s injuries, resort to the state wrongful death statute may well be appropriate.


. This rule is as applicable to the determination of damages as it is to the determination of the proper statute of limitations in a § 1983 case, which was the issue before the court in Wilson.


. See Ala.Code § 6-5-410; Ga.Code §§ 51-4-1 and 51-4-5; Fla.Stat.Ann. § 768.21.


. The Alabama wrongful death statute, Ala.Code § 6-5-410, provides only for assessment of punitive damages. Carter v. City of Birmingham, 444 So.2d 373 (Ala.1983) cert. denied, 467 U.S. 1211, 104 S.Ct. 2401, 81 L.Ed.2d 357 (1984). Because the statute is inconsistent with the rule that damages in § 1983 actions are to be compensatory, reliance on the Alabama wrongful death statute would not be proper under § 1988. see Weeks v. Benton, 649 F.Supp. 1297 (S.D.Ala.1986).


. The fee award included $2,880.00 for paralegal work and a 20% enhancement for the contingent nature of the fee arrangement.